DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 7, 10-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullen (US 20030039369 A1) and Medelius et al. (US 20010048297 A1)[hereinafter “Medelius”].
Regarding Claims 1 and 10, Bullen discloses a system and corresponding method, comprising:
at least a first noise monitoring station measuring noise levels of a noise source at a first known location [See Fig. 1 and Paragraphs [0046]-[0047].  Microphone 4 positioned relative to sound source 15.]; and
at least a second noise monitoring station measuring noise levels at a second known location at a distance from the noise source at the first known location [See Fig. 1 and Paragraphs [0046]-[0047].  Microphone 6 positioned relative to sound source 16.];
wherein a controller receives the noise levels [Paragraph [0082]] and discriminates between noise originating from the different noise sources [Paragraph [0081] – “In addition, if short-term accumulated noise levels are saved over a longer period, such as 24 hours, a range of angles may be selected and the noise level arriving from sources in this range can be charted against time, as illustrated in FIG. 4. If, for example, the selected angle range 60 corresponds with a known noise source, a chart such as FIG. 4 allows automatic determination of the level of noise arriving from the same direction as the source, over time. The chart also shows the noise level from all identified noise sources 65; and the total noise level. Such information is valuable in applications including checking of compliance with noise regulations, and determining which of several possibilities is the source of an annoying noise.”].
Bullen fails to disclose 1. the meteorological station measuring wind speed and direction and 2. the controller performing the discrimination using the wind information and transfer functions as recited.
However, Medelius discloses a first noise monitoring station measuring noise levels of a noise source [Abstract – “The system includes multiple receivers located around an area of interest, such as a space center or airport. Each receiver monitors both sound and electric fields.”];
a second noise monitoring station measuring noise levels at a target location at a distance from the noise source [Abstract – “The system includes multiple receivers located around an area of interest, such as a space center or airport. Each receiver monitors both sound and electric fields.”Paragraph [0016] – “In operation, multiple receivers are located around an area of interest.”];
an at least one meteorological station measuring wind speed and direction data in an area [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”]; and
a controller receiving noise levels from first and second noise monitoring stations and the wind speed and direction data from the meteorological station [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”];
wherein said controller discriminates noise at the target location originating from the noise source based on the measured noise levels and the wind speed and direction data [Abstract – “A processor is coupled to the receivers to accurately determine the location of the lighting strike. The processor can manipulate the receiver data to compensate for environmental variables such as wind, temperature, and humidity.”Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”Claim 20 – “processing the lightning strike information comprises discriminating between lightning strikes based upon distance to filter out lightning strikes outside the area of interest.”];
wherein said controller comprises a comparator, said comparator comparing a measured sound transfer function between the noise source and the target location with a reference transfer function between the noise source and the target location, and, when the difference between the measured transfer function and the reference transfer function is above a predetermined threshold, said controller determines a probability that noise at the target location originates from the noise emitted by the noise source and discriminates noise due to the noise source from ambient noise [See Paragraphs [0025]-[0032] and [0049]-[0050].].
It would have been obvious to use a system such as that of Medelius to take into account the effect of wind speed and direction on acoustic measurements and to use them in estimating the source of the noise in order to provide a more representative determination of noise originating from a particular source of interest.  Doing so would have been useful in assessing regulatory noise compliance [Paragraph [0081] of Bullen – “Such information is valuable in applications including checking of compliance with noise regulations, and determining which of several possibilities is the source of an annoying noise.”].
Bullen also fails to disclose the low pass filter (in Claim 1) and the “filtering” steps (in Claim 10).  However, Medelius discloses that its controller comprises a low pass-filter, said low pass-filter filtering transient short-duration events from the noise levels measured at the noise monitoring stations [Paragraph [0023] – “The following receiver algorithm illustrates discrimination between local and distant lightning strikes to avoid erroneous detection outside an area of interest: 
    PNG
    media_image1.png
    101
    432
    media_image1.png
    Greyscale
”].  It would have been obvious to use such a filter in order to filter out high-frequency noise.

Regarding Claim 3, Bullen discloses that each noise monitoring station comprises a microphone [Fig. 1 – microphones 4, 6] and a sound analyzer [Fig. 1 – computer-controlled recording device 25].

Regarding Claim 7, Medelius discloses that said at least one meteorological station comprises wind speed and direction sensors [Paragraph [0024] – “By augmenting the present invention with externally measured temperature, wind direction and wind speed, the accuracy of the system can be preserved. An environmental factors component 252 can be included with the present invention to input environmental data such as temperature, wind direction and wind speed.”Paragraph [0025] – “To correct for wind speed, note that sound will travel with respect to the terrain as a sum of the wind speed and direction vector and the sound speed. Therefore the component of wind along the direction between the receiver and the lightning source can either retard or advance the effective velocity of the thunder. In one embodiment of the invention, three remote receivers are used and the central processor acquires external information on the wind speed and direction from a local measuring station. The three receivers are used to compute a preliminary source location.”].

Regarding Claim 11, Bullen discloses that said measuring noise levels of the noise source comprises positioning at least a microphone at the noise source [See Fig. 1 and Paragraphs [0046]-[0047].  Microphone 4 positioned relative to sound source 15.], and said measuring noise levels at second target location comprises positioning at least a microphone at the distance from the noise source [Paragraph [0016] – microphone 120].

Regarding Claim 12, Bullen discloses that said measuring noise levels of the noise source comprises measuring the sound pressure level as a function of time [Fig. 4].

Regarding Claim 13, Bullen discloses that said measuring noise levels of the noise source comprises measuring the sound pressure level as a function of time and recording sound levels [Fig. 4].

Regarding Claim 14, Bullen discloses that said measuring noise levels of the second location comprises measuring the sound pressure level as a function of time [Fig. 4].

Regarding Claim 15, Medelius discloses that said measuring noise levels of the second location comprises measuring the sound pressure level as a function of time and recording sound levels [Fig. 4].

Regarding Claim 16, Medelius discloses establishing reference transfer functions based on historical sound levels measured over a period of time and integrating wind speed and direction data in the area [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claim 17, Medelius discloses establishing reference transfer functions based on historical sound levels measured over a period of time and integrating wind speed and direction data in the area by, for given wind speed (Vvent) and wind direction (thetav), determining the wind component (Vprop) along the axis of sound propagation (thetaxmvbx) from the noise source to the target location as Vprop= Vvent*cos(thetav- thetaxmvbx) [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claim 18, Medelius discloses establishing reference transfer functions based on historical sound levels measured over a period of time and integrating wind speed and direction data in the area, said comparing the measured sound transfer function with a reference transfer function comprising comparing transfer functions obtained in real-time with the reference transfer functions for a given direction and wind speed [See Paragraphs [0025]-[0032] and [0049]-[0050].].

Regarding Claims 21 and 22, although Bullen is not specific that the noise source at the first known location is a noise source submitted to regulatory noise survey, it would have been obvious to monitor the noise coming from such a source as Bullen teaches that this is one of the practical applications for its invention [Paragraph [0081] of Bullen – “Such information is valuable in applications including checking of compliance with noise regulations, and determining which of several possibilities is the source of an annoying noise.”].

Claims 4, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullen (US 20030039369 A1), Medelius et al. (US 20010048297 A1)[hereinafter “Medelius”], and Herre et al. (US 20130258813 A1)[hereinafter “Herre”].
Regarding Claim 4, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120], but fails to disclose that said microphone is a directional microphone.  However, Herre discloses the use of such a type of microphone to observe a sound occurring at a location [See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Regarding Claim 5, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120], but fails to disclose that said microphone is a beamforming antenna.  However, Herre discloses the use of such a type of microphone to observe a sound occurring at a location [See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Regarding Claim 19, Medelius discloses that each noise monitoring station comprises a microphone [Paragraph [0016] – microphone 120] and a sound analyzer [Paragraph [0016] – microcontroller 130], but fails to disclose that said microphone is a directional microphone.  However, Herre discloses the use of such a type of microphone to observe a sound occurring at a location [See Paragraph [0075] and Fig. 4B].  It would have been obvious to use an array of such microphones to observe for noises because doing so would have been useful in identifying specifically where the noise occurred.

Response to Arguments
Applicant argues:

    PNG
    media_image2.png
    309
    927
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    153
    926
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    107
    925
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Application of the teachings of Medelius to the context in Bullen (where the sound sources originate from two known locations) would disclose the recited noise discrimination per the explanation in the rejection section above.  Regarding Applicant’s apparent argument that there is “no correction of speed of sound,” the Examiner notes that there is no claim language regarding such a limitation and, also, that Paragraph [0032] of the instant Specification would seem to include such a step when correcting for the effects of wind on measured sound.  Regarding Applicant’s argument that noise amplitudes are used in the discrimination, the Examiner notes that the word “amplitude” does not appear in the instant Claims and, also, Medelius uses such amplitudes [Paragraph [0023] – “The start of the thunder waveform is the amplitude "i" of the end data set. This is the value that is used to determine the end spatial location of the lightning strike.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110175356 A1 – CONTROL OF WIND PARK NOISE EMISSION
US 20040081322 A1 – Method And Arrangement For Processing Noise Signal From A Noise Source
US 20020081979 A1 – Noise Monitoring System
JP 58191934 A – METHOD FOR MEASURING STATIONARY SOUND UNDER EXISTENCE OF BACKGROUND NOISE, abstract below:

    PNG
    media_image5.png
    228
    899
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865